Appeal from a judgment of the Supreme Court (Sackett, J.), entered November 30, 2009 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a prison disciplinary determination. Supreme Court dismissed the petition following service of respondent’s answer, and petitioner appeals. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge *1003has been credited to petitioner’s inmate account. Although petitioner seeks to be restored to the status he enjoyed prior to the disciplinary determination, he is not entitled to such relief (see Matter of Wooley v New York State Dept. of Correctional Servs., 69 AD3d 1073 [2010]; Matter of Welch v Fischer, 68 AD3d 1602 [2009]). Given that petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see Matter of Watson v Fischer, 73 AD3d 1303 [2010]; Matter of Mercer v Artus, 70 AD3d 1073 [2010]).
Mercure, J.P., Peters, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.